      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 1 of 21




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BEVERLEY EDWARDS,                :     CIVIL ACTION
                                 :     NO. 20-796
          Plaintiff,             :
                                 :
     v.                          :
                                 :
ALBERT EINSTEIN MEDICAL          :
CENTER,                          :
                                 :
          Defendant.             :


                         M E M O R A N D U M

EDUARDO C. ROBRENO, J.                                   April 6, 2021


I.   INTRODUCTION

     Plaintiff Beverley Edwards alleges Defendant Albert

Einstein Medical Center (“AEMC”), her former employer,

discriminated against her on the basis of her race and national

origin by terminating her employment. She brings claims pursuant

to 42 U.S.C. § 1981, Title VII of the Civil Rights Act, and the

Pennsylvania Human Relations Act.

     AEMC now moves for summary judgment on Edwards’s claims

against it. Alternatively, AEMC seeks to limit the time period

for which Edwards will be eligible for back pay if she prevails

on the merits. For the reasons set forth below, AEMC’s motion

will be denied.
       Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 2 of 21




II.   BACKGROUND1

      Edwards, who is Black and originally from Jamaica, began

her employment as a registered nurse at AEMC’s Elkins Park

campus in 2007. On March 28, 2018, Edwards was working the

nightshift in the Progressive Care Unit (“PCU”). Initially, two

other nurses, Andrew Picarella and a nurse whose full name is

unknown, were assigned to the PCU during that shift. At some

point in the evening, nurse Abigail Cordero came to the unit to

provide one-on-one care to “Patient Doe,” who demonstrated signs

of agitation. Both Picarella and Cordero are White and from the

United States.

      Doe, who was at risk of falling, was restrained in soft

limb restraints. Throughout the evening, Edwards heard him

“cursing and carrying on” and “using the ‘F’ word,” and she

observed Picarella, Doe’s assigned nurse, “busy coming out

trying to find apparatus to do different things to control him

and grabbing medications after medications.” Edwards Dep.

141:19-142:6, ECF No. 19-3. Unbeknownst to Edwards, Doe was

paraplegic.

      At some point in the evening, Edwards heard Doe’s telemetry

monitor going off in an abnormal pattern. Because she feared he



1     As required at the summary judgment stage, the Court views the facts
“in the light most favorable” to the nonmoving party and draws “all
reasonable inferences” in that party’s favor. Young v. Martin, 801 F.3d 172,
174 (3d Cir. 2015).

                                      2
      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 3 of 21




was experiencing a dangerous dysrhythmia, she entered his room.

When she entered, she saw Cordero and Picarella “trying to

restrain [Doe], getting him in bed and getting him to calm

down.” Id. at 146:14-17. Doe was “halfway out” of his soft limb

restraints with his legs “off the bed.” Id. at 151:5-6, 145:20.

    Edwards attempted, unsuccessfully, to calm Doe. She then

“reach[ed] for a sheet” and “made a simple tie on one side [of

the bed] and handed it across” to Picarella and “[Cordero], who

was on the opposite side, holding the patient.” Id. at 146:19-

147:1. Edwards intended for the sheet to be tied across Doe’s

bed rails so that he could not fall out of bed. However,

instead of tying the sheet on the opposite side of the bed,

Picarella wrapped the sheet around Doe’s back. As Edwards

witnessed him do this, she asked, “Is that how you’re going to

do that?” Id. at 147:4-5. Picarella did not respond.

    Picarella then handed the sheet to Cordero to tie to the

other bed rail. Cordero attempted to tie the sheet but was

unable to do so. Cordero then “grabbed the patient” while

Picarella tugged on the sheet so he had enough slack to tie it.

Id. at 147:15-19. Although Edwards thought the restraint “a

little excessive,” she was not concerned because Doe “was

sitting up and did not appear to be in any harm.” Id. at 171:13-

18. Edwards instructed Cordero and Picarella to remove the sheet

as soon as Doe calmed down. She then left the room and did not

                                   3
      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 4 of 21




return. She did not create a report of the incident or otherwise

report the restraint to a supervisor.

    Cordero reported the incident to Ryan Ihlenfeldt, the

unit’s nurse manager, via phone on March 30 (i.e., two days

after the incident). That same day, Ihlenfeldt opened an

investigation into the incident together with Amy Wilson, a

human resources specialist.

    Also on March 30, Edwards was suspended pending the

investigation. Ihlenfeldt and Wilson interviewed her on April 2.

On April 9, Edwards was terminated. The Discharge Document

signed by Ihlenfeldt and Wilson stated that Edwards’s decision

to use a bedsheet as a restraint showed negligence of care.

Edwards was replaced by a nurse who is of Asian descent.

    Picarella resigned on March 30 after being questioned about

the incident and before AEMC made any decision about whether to

discipline him. Cordero received verbal counseling but was not

disciplined in any way for her involvement in the incident.

    Edwards began looking for subsequent employment the next

month. In October 2018, she obtained a full-time position as a

nurse manager at Elkins Crest, but she was terminated three

months later. In August 2019, she accepted a position at

Jefferson Health Northeast, where she remains employed.




                                   4
       Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 5 of 21




III. LEGAL STANDARD

      Summary judgment is “appropriate only when ‘there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.’” Physicians

Healthsource, Inc. v. Cephalon, Inc., 954 F.3d 615, 618 (3d Cir.

2020) (quoting Fed. R. Civ. P. 56(a)). A fact is material “if it

‘might affect the outcome of the suit under the governing law.’”

Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A factual dispute is genuine “if the ‘evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.’” Id. (quoting Anderson, 477 U.S. at 248).

      The moving party bears the initial burden of showing the

absence of a genuine issue of material fact. If the movant meets

this obligation, the nonmoving party must “set forth specific

facts showing that there is a genuine issue for trial.”

Anderson, 477 U.S. at 250. At the summary judgment stage, the

Court must view the facts “in the light most favorable to” the

nonmoving party and “draw all reasonable inferences in favor” of

that party. Young v. Martin, 801 F.3d 172, 174 (3d Cir. 2015).

IV.   DISCUSSION

      Edwards alleges AEMC discriminated against her in violation

of 42 U.S.C. § 1981, Title VII of the Civil Rights Act, and the




                                    5
       Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 6 of 21




Pennsylvania Human Relations Act (“PHRA”).2 AEMC moves for

summary judgment on all counts. In the alternative, AEMC argues

Edwards’s economic damages are cut off. The Court will address

these arguments in turn.

     A.    Discrimination Claims

     Section 1981 provides that all persons “shall have the same

right . . . to make and enforce contracts . . . as is enjoyed by

white citizens.” 42 U.S.C. § 1981. A § 1981 plaintiff “bears the

burden of showing that race was a but-for cause of its

injury.” Comcast Corp. v. Nat’l Ass’n of Afr. Am.-Owned Media,

140 S. Ct. 1009, 1014 (2020).

     Title VII of the Civil Rights Act of 1964 prohibits

employment discrimination on the basis of race and national

origin, inter alia. Title VII plaintiffs can establish race or

national origin discrimination by showing that those

characteristics were “a motivating factor for any employment

practice, even though other factors also motivated the

practice.” 42 U.S.C. § 2000e–2(m).

     Edwards’s discrimination claims require application of the

burden-shifting framework articulated in McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 802 (1973). See Jones v. Sch. Dist. of


2     Because discrimination claims brought under Title VII and the PHRA “are
governed by essentially the same legal standards,” the Court need not analyze
the PHRA claims separately from the Title VII claims. Connelly v. Lane
Constr. Corp., 809 F.3d 780, 791 n.8 (3d Cir. 2016) (citing Goosby v. Johnson
& Johnson Med., Inc., 228 F.3d 313, 317 n.3 (3d Cir. 2000)).

                                      6
      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 7 of 21




Phila., 198 F.3d 403, 410 (3d Cir. 1999). That framework

proceeds in three steps. First, the plaintiff must establish a

prima facie case of discrimination. The plaintiff’s burden at

this stage is “not onerous,” as the goal “is to ‘eliminate[ ]

the most common nondiscriminatory reasons’ for the defendant’s

actions; by doing so, the prima facie case creates an inference

that the defendant’s actions were discriminatory.” Anderson v.

Wachovia Mortg. Corp., 621 F.3d 261, 271 (3d Cir. 2010)

(alteration in original) (quoting Tex. Dep’t of Cmty. Affs. v.

Burdine, 450 U.S. 248, 254 (1981)).

    If a plaintiff establishes her prima facie case, “the

burden of production shifts to the defendant to ‘articulate some

legitimate, nondiscriminatory reason’” for the adverse

employment action. Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir.

1994) (quoting McDonnell Douglas, 411 U.S. at 802). This burden

is “relatively light” and is satisfied if the employer provides

“evidence which, taken as true, would permit the conclusion that

there was a nondiscriminatory reason for the unfavorable

employment decision.” Id. (citing St. Mary’s Honor Ctr. v.

Hicks, 509 U.S. 502, 509 (1993)).

    Finally, “the burden of production rebounds to the

plaintiff, who must now show by a preponderance of the evidence

that the employer’s explanation is pretextual.” Id. “At trial,

the plaintiff must convince the factfinder ‘both that the

                                   7
         Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 8 of 21




[employer’s proffered] reason was false, and that discrimination

was the real reason.’” Id. (quoting Hicks, 509 U.S. at 515).

Under the burden-shifting framework, “the ultimate burden of

proving intentional discrimination always rests with the

plaintiff.” Id. at 763 (citing Burdine, 450 U.S. at 253).

             1.    Prima Facie Case

    To establish a prima facie case of race or national origin

discrimination, a plaintiff must show that she: (1) is a member

of a protected class; (2) was qualified for the position; (3)

suffered an adverse employment action; and (4) the circumstances

of the adverse employment action give rise to an inference of

discrimination. See Jones, 198 F.3d at 410–11; see also Ahmed v.

Lowe’s Home Ctrs., Inc., 346 F. App’x 816, 820 n.2 (3d Cir.

2009).

    While AEMC does not dispute that Edwards satisfies the

first three prongs, it argues she cannot establish the fourth

prong because the circumstances of her termination do not give

rise to an inference of discrimination. However, Edwards

satisfies this prong by pointing to evidence supporting an

inference that Cordero, who is White and from the United States,

was similarly situated to Edwards and received more favorable

treatment. See infra Section IV.A.3; see also Bullock v.

Children’s Hosp. of Phila., 71 F. Supp. 2d 482, 487 (E.D. Pa.

1999) (“Common circumstances giving rise to an inference of

                                      8
      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 9 of 21




unlawful discrimination include . . . the more favorable

treatment of similarly situated colleagues outside of the

relevant class.”); Doe v. C.A.R.S. Prot. Plus, Inc., 527 F.3d

358, 370 (3d Cir. 2008) (“[T]he prima facie case and pretext

inquiries often overlap. As our jurisprudence

recognizes, evidence supporting the prima facie case is often

helpful in the pretext stage, and nothing about the McDonnell

Douglas . . . formula requires us to ration the evidence between

one stage or the other.”), order clarified, 543 F.3d 178 (3d

Cir. 2008).

    Edwards provides additional support for her prima facie

case by highlighting that the nurse who replaced her is of Asian

descent and therefore outside of Edwards’s protected

classification. See Johnson v. Keebler-Sunshine Biscuits, Inc.,

214 F. App’x 239, 242 (3d Cir. 2007) (“While this Court no

longer requires a plaintiff to show that he was replaced by

someone outside of the protected class to establish an inference

of discrimination, we find that this evidence establishes the

fourth and final element of a prima facie case in this case.”

(citation omitted)).

    For these reasons, Edwards has met her burden, which is

“not onerous,” of establishing a prima facie case of race and

national origin discrimination. See Anderson, 621 F.3d at 271

(quoting Burdine, 450 U.S. at 254).

                                   9
        Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 10 of 21




            2.    Legitimate, Nondiscriminatory Reason

       Next, AEMC points to record evidence supporting a

legitimate, non-discriminatory reason for the adverse employment

action: Edwards’s alleged violation of the organization’s

restraint policy. This evidence, taken as true, permits the

conclusion that AEMC had a nondiscriminatory reason for the

adverse employment action. AEMC therefore satisfies its

“relatively light” burden of production. See Fuentes, 32 F.3d at

763.

            3.    Pretext

       Finally, to defeat summary judgment, Edwards must “point to

some evidence, direct or circumstantial, from which a factfinder

could reasonably either (1) disbelieve the employer’s

articulated legitimate reasons; or (2) believe that an invidious

discriminatory reason was more likely than not a motivating or

determinative cause of the employer’s action.” Id. at 764.

       As to the first option, a plaintiff discredits the

employer’s proffered reasons for its actions by “demonstrat[ing]

such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions” in those reasons “that a

reasonable factfinder could rationally find them ‘unworthy of

credence,’ and hence infer ‘that the employer did not act for

[the asserted] non-discriminatory reasons.’” Id. at 765

(alteration in original) (first quoting Ezold v. Wolf, Block,

                                     10
      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 11 of 21




Schorr & Solis–Cohen, 983 F.2d 509, 531 (3d Cir. 1992); and then

quoting Josey v. John R. Hollingsworth Corp., 996 F.2d 632, 638

(3d Cir. 1993)).

    As to the second option, a plaintiff presents evidence from

which a factfinder could reasonably conclude that an

illegitimate factor was a motivating or determinative cause of

the adverse employment action by showing, for example, “that the

employer in the past had subjected him to unlawful

discriminatory treatment, that the employer treated other,

similarly situated persons not of his protected class more

favorably, or that the employer has discriminated against other

members of his protected class or other protected categories of

persons.” Id.

    Here, Edwards raises four arguments in support of a showing

of pretext: (1) AEMC treated Edwards differently than similarly

situated colleagues not of her protected classes; (2) AEMC’s

stated reason for terminating her changed over time; (3)

Ihlenfeldt has a history of treating Black employees less

favorably than White employees; and (4) Ihlenfeldt harbors

racial animus. The Court will address these arguments seriatim.

              i.   Comparator evidence

    First, Edwards argues AEMC treated her less favorably than

a similarly situated colleague.



                                   11
      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 12 of 21




    “To be considered similarly situated, comparator employees

must be similarly situated in all relevant respects.” Wilcher v.

Postmaster Gen., 441 F. App’x 879, 882 (3d Cir. 2011) (first

citing Russell v. Univ. of Toledo, 537 F.3d 596 (6th Cir. 2008);

and then citing Lee v. Kan. City S. Ry. Co., 574 F.3d 253, 259–

61 (5th Cir. 2009)). “A determination of whether employees are

similarly situated takes into account factors such as the

employees’ job responsibilities, the supervisors and decision-

makers, and the nature of the misconduct engaged in.” Id. (first

citing Lee, 574 F.3d at 259–61; and then citing Burks v. Wis.

Dep’t of Transp., 464 F.3d 744 (7th Cir. 2006)).

    “As a general rule, whether individuals are similarly

situated is a factual question for the jury. However, a court

may properly grant summary judgment where it is clear that no

reasonable jury could find that the similarly situated

requirement has been met.” Hampshire v. Bard, 793 F. App’x 75,

80 (3d Cir. 2019) (quoting McDonald v. Vill. of Winnetka, 371

F.3d 992, 1002 (7th Cir. 2004)).

    Edwards argues Cordero is an appropriate comparator. AEMC

disagrees, arguing Cordero is not similarly situated to Edwards

for the following reasons: (1) Edwards, not Cordero, initiated

the improper restraint, while Cordero had limited and “feigned”

involvement; (2) Edwards left Doe’s room following application

of the restraint and did not return; (3) Cordero untied Doe’s

                                   12
      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 13 of 21




restraint; and (4) Cordero reported the improper restraint to

Ihlenfeldt, while Edwards never reported the incident. See

Def.’s Mot. Summ. J. 19, ECF No. 14; Def.’s Reply Supp. Mot.

Summ. J. 6, ECF No. 20-2.

    While this argument may be persuasive before the

factfinder, the Court cannot conclude as a matter of law that

Cordero is an inappropriate comparator. The record, construed in

the light most favorable to Edwards, reflects that Cordero and

Edwards were both registered nurses, they had the same job

responsibilities at AEMC, they both worked at least occasionally

in the PCU, they both reported to Ihlenfeldt, and they both

participated in restraining Doe. On this record, a reasonable

jury could find Edwards and Cordero were similarly situated in

all relevant aspects, including with respect to their alleged

misconduct.

    By pointing to AEMC’s treatment of Cordero, Edwards has

“come forward with sufficient evidence from which a factfinder

could reasonably conclude that an illegitimate factor more

likely than not was a motivating or determinative cause” of

AEMC’s decision to terminate her. See Fuentes, 32 F.3d at 765.

Notably, Edwards highlights that Ihlenfeldt and Wilson, upon

launching their investigation, treated Cordero and Edwards

differently: Ihlenfeldt and Wilson had a brief conversation over

the phone with Cordero on March 30 and told her they would

                                   13
       Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 14 of 21




follow up with her at another point, while they suspended

Edwards until they could meet with her in person. In her

investigatory interview with Ihlenfeldt and Wilson, Edwards

admitted her role in the incident, and she communicated that

Cordero was an active and willing participant. However, Cordero

was not disciplined in any way, despite the fact that she did

not report the incident until two days after it occurred.

Further, while AEMC points to Cordero’s decision to remove the

restraints as a reason it treated her differently, Edwards

testified that she instructed Cordero to remove the restraints

as soon as it was safe to do so.

     Although this is a very close call, construed in the light

most favorable to Edwards, this record evidence of AEMC’s

treatment of Cordero, as compared to its treatment of Edwards,

could lead a reasonable jury to conclude that AEMC’s proffered

reason for terminating Edwards is pretextual.3



3      At oral argument, both parties relied on Robinson v. National Railroad
Passenger Corp., No. CV 18-341, 2019 WL 3310333 (E.D. Pa. July 22,
2019), aff’d, 821 F. App’x 97 (3d Cir. 2020), to support their arguments
about the comparator evidence in this case. The court in Robinson concluded
that the plaintiff, who was fired following a train crash, could not
establish pretext by demonstrating that he was treated less favorably than
three other employees involved in the incident “because all three other
employees chose to retire, resign or separate prior to a disciplinary
hearing.” Id. at *14.
      Robinson is instructive on the issue of whether Edwards can establish
that she was treated differently than Picarella, who resigned. She contends
AEMC treated Picarella more favorably because he was not suspended, while
AEMC avers it would have fired Picarella for his role in the incident if he
had not resigned.
      Because the evidence to which Edwards points with respect to Cordero’s
treatment is sufficient to withstand summary judgment, the Court need not

                                     14
       Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 15 of 21




              ii.   Remaining arguments

     Edwards’s remaining arguments in support of a finding of

pretext are less persuasive.

     First, Edwards argues AEMC’s articulated reason for

terminating her employment has changed over time. She argues

AEMC has, at various times, cited the following as its stated

reason for terminating her: (1) her alleged negligent care and

the risk of harm to Doe; (2) her failure to document the

restraint in Doe’s chart; and (3) her alleged violation of

AEMC’s restraints policy.

     However, it is far from clear that a reasonable jury

considering the evidence to which Edwards points, even construed

in her favor, could conclude that AEMC’s proffered reason for

terminating her has changed over time in a way that evinces

pretext. Beginning with the Discharge Document and continuing

through AEMC’s representations before the Pennsylvania Human

Relations Commission and in the instant action, AEMC has pointed

to Edwards’s use of the bedsheet restraint as its reason for

terminating her. Cf. Smith v. Borough of Wilkinsburg, 147 F.3d

272, 281 (3d Cir. 1998) (concluding that the inconsistency

between the employer’s explanation that it “didn’t renew



determine whether Edwards is similarly situated to Picarella or whether AEMC
treated Picarella more favorably than Edwards.



                                     15
      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 16 of 21




[plaintiff’s] employment contract because he failed to file a

formal application” and its explanation citing plaintiff’s “poor

job performance” was “sufficient for a reasonable jury to view

it as evidence of pretext leading to an inference of

discrimination”).

    Next, Edwards argues Ihlenfeldt has treated Black employees

less favorably than White employees, including by

disproportionately disciplining Black employees. In support of

this argument, she highlights record evidence indicating that

Ihlenfeldt “terminated three employees (including Ms. Edwards)

during the course of his employment with AEMC, and all of them

were Black.” Pl.’s Resp. Opp’n Def.’s Mot. Summ. J. 35, ECF No.

19. She further avers that Ihlenfeldt “only ever suspended two

employees pending the outcome of an investigation (one being Ms.

Edwards), and both of them were also Black.” Id. at 35-36.

    However, Edwards does not point to any record evidence

indicating the other employees were terminated and/or suspended

based on selective enforcement of AEMC policies. Cf. Williams v.

Wells Fargo Fin. Acceptance, 564 F. Supp. 2d 441, 451 (E.D. Pa.

2008) (concluding a jury could reasonably infer the employer

selectively enforced its policies where evidence suggested it

was commonplace “for all employees, non-African American and

African American, to send personal emails” during work hours and

the employer “usually counseled or warned” employees who

                                   16
      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 17 of 21




violated the policy but fired several African American employees

who did so). And in response, AEMC points to record evidence

indicating that one of the Black employees to whom Edwards

points was terminated for assaulting another employee, and the

other was terminated for falsifying time. As such, it is not

clear that Ihlenfeldt’s alleged treatment of Black employees

could lead the factfinder reasonably to believe that AEMC’s

articulated reason for her adverse employment outcome was

pretextual.

    Finally, Edwards argues the record indicates that

Ihlenfeldt harbors racial animus. In support of this argument,

she points to Facebook posts in which Ihlenfeldt commented on

protests following the death of George Floyd and on the issue of

systemic racism, among other things.

    However, Ihlenfeldt made those comments in 2020, two years

after the events at issue. Their probative value is therefore

diminished, and it is not likely the comments would be

admissible at trial. See Fed. R. Evid. 403; Ryder v.

Westinghouse Elec. Corp., 128 F.3d 128, 133 (3d Cir. 1997)

(explaining that courts must consider “the temporal connection

between the statement and the challenged employment action,”

among other things, when ruling on admissibility); see also

Pamintuan v. Nanticoke Mem’l Hosp., 192 F.3d 378, 387 n.13 (3d

Cir. 1999) (noting that “it is not proper” to consider evidence

                                   17
      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 18 of 21




that would not be admissible at trial at the summary judgment

stage).

    For these reasons, Edwards’s remaining arguments on the

issue of pretext are less persuasive than the comparator

evidence to which she points. However, Edwards’s comparator

evidence, standing alone, is sufficient for her to withstand

summary judgment. See supra Section IV.A.3.i. Therefore, the

Court need not determine whether the remaining evidence could

cause a factfinder to “reasonably either (1) disbelieve the

employer’s articulated legitimate reasons; or (2) believe that

an invidious discriminatory reason was more likely than not a

motivating or determinative cause of the employer’s action,”

Fuentes, 32 F.3d at 764, or whether the evidence on which those

arguments rely is admissible at trial.

    Because Edwards has pointed to evidence from which a

reasonable jury could find that AEMC’s stated reasons for

terminating her are a pretext for unlawful discrimination,

AEMC is not entitled to summary judgment on Edwards’s

discrimination claims.

    B.    Damages

    In the alternative, AEMC argues that to the extent Edwards

establishes liability, her damages should be limited for failure

to mitigate. Specifically, AEMC seeks to limit Edwards’s

entitlement to back pay.

                                   18
      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 19 of 21




    “[S]uccessful Title VII claimants have a statutory duty to

mitigate damages.” Booker v. Taylor Milk Co., 64 F.3d 860, 864

(3d Cir. 1995); see also 42 U.S.C. § 2000e-5 (“Interim earnings

or amounts earnable with reasonable diligence by the person or

persons discriminated against shall operate to reduce the back

pay otherwise allowable.”). Whether a successful Title VII

claimant has satisfied her duty to mitigate “is a determination

of fact.” Booker, 64 F.3d at 864.

    Although the statute places the duty to mitigate on the

plaintiff, “the employer has the burden of proving a failure to

mitigate. To meet its burden, an employer must demonstrate that

1) substantially equivalent work was available, and 2) the Title

VII claimant did not exercise reasonable diligence to obtain the

employment.” Id. (citations omitted).

    “Generally, a plaintiff may satisfy the ‘reasonable

diligence’ requirement by demonstrating a continuing commitment

to be a member of the work force and by remaining ready,

willing, and available to accept employment.” Id. at 865.

In the context of keeping a new job, reasonable diligence

requires the plaintiff to “act reasonably and in accordance with

employer rules,” and “[i]nvoluntary terminations from subsequent

employment will toll back pay where the reasons for the

termination are unrebutted and justified on the record.” See

Perez v. Lloyd Indus., Inc., No. 16-CV-1079, 2019 WL 3765657, at

                                   19
      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 20 of 21




*8 (E.D. Pa. Aug. 9, 2019) (first quoting Brady v. Thurston

Motor Lines, Inc., 753 F.2d 1269, 1277 (4th Cir. 1985); and then

quoting Richardson v. Tricom Pictures & Prods., Inc., 334 F.

Supp. 2d 1303, 1314 (S.D. Fla. 2004), aff’d, 183 F. App’x 872

(11th Cir. 2006)).

    Here, Edwards was discharged from AEMC on April 9, 2018.

She testified that she spent the first few weeks after her

termination distraught and depressed and began applying for jobs

at the beginning of May. She subsequently obtained employment at

Elkins Crest but was terminated from that job. Approximately

seven months after her termination from Elkins Crest, she

obtained employment with Jefferson Health Northeast.

    AEMC now argues any back pay award to which Edwards is

entitled should exclude both the month immediately following her

termination from AEMC and the seven months between her

employment at Elkins Crest and Jefferson Health Northeast.

AEMC avers Edwards failed to exercise reasonable diligence to

find and maintain substantially equivalent employment because

she “remained idle for one month after her termination from AEMC

before beginning her job search” and because, after obtaining

subsequent employment at Elkins Crest, “she was terminated for

cause two months later.” Def.’s Mot. Summ. J. 27, ECF No. 17-1.

    For her part, Edwards points to record evidence indicating

she actively sought employment a few weeks after her discharge

                                   20
      Case 2:20-cv-00796-ER Document 24 Filed 04/07/21 Page 21 of 21




from AEMC, and that she reinitiated her job search immediately

upon her discharge from Elkins Crest. She also points to record

evidence that she was terminated from her position at Elkins

Crest after she called out sick for three consecutive days

during her probationary period because she had injured her back.

Edwards avers these absences were unavoidable.

     Construing this record evidence in the light most favorable

to Edwards, the Court cannot conclude, as a matter of law, that

Edwards failed to exercise reasonable diligence in mitigating

her damages. Because the factfinder must make this

determination, AEMC is not entitled to partial summary judgment

on the issue of limiting back pay damages.

V.   CONCLUSION

     For the foregoing reasons, the Court will deny AEMC’s

motion for summary judgment on Edwards’s discrimination claims,

as well as its motion for summary judgment on the availability

of back pay damages.




                                   21
